DETAILED ACTION
This Application is a continuation of US Application No. 15/493,065, now U.S. Patent No. 10,150,046.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-10 in the reply filed on 13 April 2022 is acknowledged.
Claims 1-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation “has a diameter smaller than a support plate stable against the opening” and “the edible filling inside the hollow interior is directly restable,” renders the claim indefinite because it is unclear what the term “restable” denotes.
	Regarding claim 8, the recitation “wherein the opening has a diameter smaller than a support plate restable against the opening to occlude the opening, and against which lease a portion of the edible filling inside the hollow interior is directly restable,” renders the claim indefinite.  It is not clear if the edible piñata requires a support plate or if the description of the support plate is merely a way to describe the properties of the opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over MYCUPCAKEADDICTION (“Video: How to Make a Giant Cupcake Piñata” – Cake Journal, November 25, 2013; https://web.archive.org/web/20131127143111/https://cakejournal.com/tutorials/giant-cupcake-piñata /, downloaded 13 November 2017) in view of Parenting (“4 way with balloon piñatas," Parenting, Spring 2012, pp. 58-59; http://www.resene.co.nz/pdf/Parenting/4-ways-with-balloon-piñata s.pdf, downloaded 13 November 2017).  
Regarding claims 8-10, MYCUPCAKEADDICTION disclose a giant cupcake piñata made of chocolate (i.e., an edible piñata).  MYCUPCAKEADDICTION disclose that the cupcake piñata is made from two shells of thinly molded chocolate (i.e., top and bottom of a cupcake mold) each having a rim (Steps 1-8).  MYCUPCAKEADDICTION disclose that the two shells of thinly molded chocolate are joined using melted chocolate placed on the rim of the bottom half and placing the top half of the mold onto the melted chocolate "glue" and allowing to set (i.e., fused as a single unitary piece of edible material defining a hollow interior – Steps 11 and 12).  
MYCUPCAKEADDICTION disclose the interior of the chocolate pinata is filled with candy (i.e., edible filling – Step 10).  
MYCUPCAKEADDICTION is silent respect to an opening in the lower shell, a hole in the supper shell and a support plate.
Parenting teaches that it was known to hang piñatas by attaching a cord (i.e. hanging rod).  In detail, Parenting teaches (a) making a loop out of strong cord by knotting the ends; (b) placing a very large washer over the knot (i.e. support plate); (c) threading a piece of wired down through a pencil-sized hole at the top of the piñata, through to a large opening at the bottom; (d) bending the end of the wire into a hook; (d) placing the knotted cord on the hook; (e) pulling the cord up and out of the top hole (wherein the knotted end with the washer stays inside the piñata as support); (f) and securing the loop with a piece of clear pipe to stop it falling back into the piñata (p. 59/To hang; see also loop in photograph of penguin piñata).
Here, the hole and the opening are coaxial to each other and the opening is larger than the hole (p. 59/To hang; see also penguin piñata).
Parenting also teaches filling the piñata with lollies (i.e. candy) through the large opening at the bottom (p. 58-59).
MYCUPCAKEADDICTION and Parenting are combinable because they are concerned with the same field of endeavor, namely piñatas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed defined holes at the top and bottom of the piñata and attached a cord, as taught by Parenting, to the edible piñata of MYCUPCAKEADDICTION because it was known to hang piñatas and fill them through a large opening.
	 Given the combination of MYCUPCAKEADDICTION and Parenting teach an edible piñata hung using a string (i.e., hanging rod) and a washer (i.e., support plate) as presently claimed, the washer would necessarily occlude the opening and a portion of the candy in the interior of the piñata would be expect to rest on the washer.
Double Patenting
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,150,046. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of US Patent No. 10,150,046 requires a system comprising an edible piñata wherein the edible piñata comprises an edible upper shell and an edible lower shell, each of the edible upper shell and the edible lower shell having rims fused as a single unitary piece of edible material defining a hollow interior; wherein the edible lower shell comprises an opening defined through the edible piñata wherein the edible upper shell further comprises a hole defined through the edible piñata wherein the hole is smaller than the opening; an edible filling inside the hollow interior wherein a piece of the edible filling is passable through the opening; a support plat for supporting the edible piñata, the support plate comprising a diameter larger than a diameter of the opening, the support plate occluding the opening; the edible filling inside the interior cavity and at least a portion of the edible filling resting directly against the first side of the support plate facing toward the opening; and wherein the opening is coaxial with the hole.
Although the claims are not identical, given the strong overlap between the claims of US Patent No. 10,150,046 and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use composition which is both disclosed in the claims of US Patent No. 10,150,046 and encompassed within the scope of the present claims and thereby arrive at the present invention.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759